Title: John Adams to Abigail Adams 2d, 14 August 1783
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)



My Dear Daughter
Paris, August 13th i.e. 14th, 1783

I have received your affectionate letter of the 10th of May, with great pleasure, and another from your mother of the 28th and 29th of April, which by mistake I omitted to mention in my letter to her to-day. Your education and your welfare, my dear child, are very near my heart; and nothing in this life would contribute so much to my happiness, next to the company of your mother, as yours. I have reason to say this by the experience I have had of the society of your brother, whom I brought with me from the Hague. He is grown to be a man, and the world says they should take him for my younger brother, if they did not know him to be my son. I have great satisfaction in his behaviour, as well as in the improvements he has made in his travels, and the reputation he has left behind him wherever he has been. He is very studious and delights in nothing but books, which alarms me for his health; because, like me, he is naturally inclined to be fat. His knowledge and his judgment are so far beyond his years, as to be admired by all who have conversed with him. I lament, however, that he could not have his education at Harvard College, where his brothers shall have theirs, if Providence shall afford me the means of supporting the expense of it. If my superiors shall permit me to come home, I hope it will be soon; if they mean I should stay abroad, I am not able to say what I shall do, until I know in what capacity. One thing is certain, that I will not live long without my family, and another is equally so, that I can never consent to see my wife and children croaking with me like frogs in the Fens of Holland, and burning and shivering alternately with fevers, as Mr. Thaxter, Charles, Stephens, and myself have done: your brother John alone had the happiness to escape, but I was afraid to trust him long amidst those pestilential steams.
You have reason to wish for a taste for history, which is as entertaining and instructive to the female as to the male sex. My advice to you would be to read the history of your own country, which although it may not afford so splendid objects as some others, before the commencement of the late war, yet since that period, it is the most interesting chapter in the history of the world, and before that period is intensely affecting to every native American. You will find among your own ancestors, by your mother’s side at least, characters which deserve your attention. It is by the female world, that the greatest and best characters among men are formed. I have long been of this opinion to such a degree, that when I hear of an extraordinary man, good or bad, I naturally, or habitually inquire who was his mother? There can be nothing in life more honourable for a woman, than to contribute by her virtues, her advice, her example, or her address, to the formation of an husband, a brother, or a son, to be useful to the world.
Heaven has blessed you, my daughter, with an understanding and a consideration, that is not found every day among young women, and with a mother who is an ornament to her sex. You will take care that you preserve your own character, and that you persevere in a course of conduct, worthy of the example that is every day before you. With the most fervent wishes for your happiness, I am your affectionate father,

John Adams

